Title: 19th.
From: Adams, John Quincy
To: 


       We recite this week to Mr. Read. So few of the Class have yet arrived, that we have all something to say at one recitation, and Mr. Read always goes completely through a lesson. Mr. Pearson gave a very long lecture in the afternoon, upon the article in the greek, Latin, French and English Languages. He was rather tedious, and before he got through, the Sophimores and Freshmen, shew their impatience, by shuffling. White, Cranch, and myself were the only persons in the Class, who attended Mr. Williams’s mathematical lecture at 3. Seeing so few, he hinted he should not attend any more. I shew him my manuscript upon algebra. In the evening a number of us danced at Mason’s chamber till 9 o’clock, having transferred to this time the Tuesday club. We were to have had this evening a meeting of the ΦBK, but Mr. Ware being unavoidably called away, it was postponed.
      